                                                                      Judge: Timothy W. Dore
                                                                      Chapter: 13
    1                                                                 Hearing Date: October 16, 2019
                                                                      Hearing Time: 9:30 am
    2                                                                 Hearing Location: U.S. Bankruptcy Court
                                                                                        700 Stewart St #8106
    3                                                                                   Seattle,WA 98101
    4
                                   IN THE UNITED STATES BANKRUPTCY COURT
    5
                             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    6
         In Re:                                                       IN CHAPTER 13 PROCEEDING
    7                                                                 NO. 19-12993
                               8.00
      DOUGLAS ANDES RICE, JR. AND
    8 MARISA ANN RICE,                                                TRUSTEE'S OBJECTION TO CONFIRMATION

    9                                         Debtors.

    10       The Trustee objects to confirmation of the debtors' plan, filed September 24, 2019 (ECF No. 23) as follows:

    11
             The debtors filed this case August 13, 2019 (ECF No. 1).           (1) The plan provides in Section IV.C.3.a. for
    12

    13   payments for two vehicles: a 2009 Ford Flex and a 2006 Cadillac STS. The plan contains extra language regarding

    14   the mileage and basis for valuing these two vehicles. The plan should be amended to remove these findings of fact; the
    15
         plan should merely describe the year, make, and model of these vehicles.     (2) The plan characterizes the 2009 Ford
    16
         Flex as 910 collateral, however based on the claim filed by America's Credit Union, the holder of the claim secured
    17

    18   against this vehicle, it appears that this is a non-910 vehicle and that only a portion of America's Credit Union's claim

    19   is secured (ECF Claim No. 11). The debtor needs to amend the plan to accurately characterize this claim.             (3)
    20
         Based on the nature of the changes from the original plan that was noticed to creditors (ECF No. 2) to the most
    21
         recent amended plan (ECF No. 23), the debtors' further amended plan will need to be noted for hearing.          (4) The
    22

    23   amended plan provides in Section X.B.: "Months 1-36 all unsecured debts will be paid pro rata. Month 37+ shall be

    24   paid at $10.00 per month towards any student loan debt until all other unsecured debts are paid in full at which time
    25
         the remaining student loan debt will survive the Plan and the case may close." The debtors are below-median with a
    26
         $0 liquidation value in Section IX. Section IV.E. of their plan provides that allowed nonpriority unsecured claims will
    27

    28   receive at least $0. There is no provision elsewhere within the plan providing for payment to general unsecured


                                                                                         Chapter 13 Bankruptcy Trustee
CM161     TRUSTEE'S OBJECTION TO CONFIRMATION - 1                                           600 University St. #1300
EAJ                                                                                            Seattle,WA 98101
                                                                                      (206) 624-5124 Fax: (206) 624-5282
                                                                                             www.seattlech13.com
         claims. Section X.B. references full payment to non-student-loan general unsecured claims, but does not expressly

    1    state that all allowed general unsecured claims except for student loans will receive 100% payment. Thus it is not

    2    completely clear what treatment the debtors intend for non-student loan unsecured claims, and the Trustee is not able
    3
         to administer the plan as drafted.     (5) If the debtors intend to pay non-student-loan unsecured claims in full, then,
    4
         based on filed and scheduled claims, they will need to increase the plan payments as the plan is underfunded and not
    5

    6    feasible.   (6) The debtors disclosed "Checking and/or savings - ACU WSECU US Bank" as assets on Schedule

    7    A/B (ECF No. 1). It is not clear from this description how many bank accounts the debtors have at each bank. The
                                             8.00
    8
         debtors should amend Schedule A/B to disclose each bank account for clarity and accuracy.              (7) The debtors
    9
         provided the Trustee with a transaction history for a US Bank checking account ending 1207 which shows a balance
    10

    11   of $423.97 as of the petition date, and a statement for an ACU savings account ending 0932 showing a $25.00

    12   balance as of the filing date. The Trustee has not received any statements for any WSECU bank accounts. The
    13
         debtors need to provide the Trustee with statements for the time period that includes the petition date for all of their
    14
         bank accounts. Local Rules W.D. Wash. Bankr. 4002-1(a), Fed. R. Bankr. P. 4002(b)(2)(B).               (8) The Trustee
    15

    16   reserves the right to assert additional bases for this pleading.

    17
            THE TRUSTEE REQUESTS:
    18

    19       That the Court enter an order denying confirmation of the debtors' plan, and setting deadlines for filing and noting

    20   a feasible amended plan.
    21
                                 Dated: October 09, 2019
    22                                                                            /s/ Jason Wilson-Aguilar
                                                                                  Jason Wilson-Aguilar, WSBA #33582
    23                                                                            Chapter 13 Trustee
    24

    25

    26

    27

    28


                                                                                         Chapter 13 Bankruptcy Trustee
CM161     TRUSTEE'S OBJECTION TO CONFIRMATION - 2                                           600 University St. #1300
EAJ                                                                                            Seattle,WA 98101
                                                                                      (206) 624-5124 Fax: (206) 624-5282
                                                                                             www.seattlech13.com
